DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the input” in line 1 and  "the first treat resting point" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if the input of a plurality of animal treats is referring back to the at least one animal treat of claim 9. 
Claim 11 recites the limitation “the input” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the hollow chamber” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “ from one ramp to an adjacent ramp” in line 2. It is unclear if the ramps of claim 13 is referring to “a ramp” in claim 9 or if they are different elements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) (a)(2)  as being anticipated by Frampton (US 2729020).
Regarding claim 1, Frampton discloses a vertically-oriented food maze, comprising: a housing forming a hollow chamber (10, 11, 23 and 24, fig. 1), the housing including a treat-loading opening on a top portion of the housing for loading at least one animal treat (hole 25, fig. 1) and a treat-dispensing opening on a bottom portion of the housing for dispensing the at least one animal treat (hole 26, fig. 1) at least one treat-interaction opening disposed on a first side portion of the housing to allow an animal to interact with the at least one animal treat (hole 21, fig. 1); and at least one ramp disposed from the treat-interaction opening to the treat- dispensing opening, wherein the at least one ramp transports a treat from the treat-interaction opening to the treat-dispensing opening upon interaction by the animal with the at least one animal treat (runways 14, 15, 16 and 17, fig. 1, a pet treat can be inserted into the runway device).
Regarding claim 4, Frampton discloses a treat-resting point at a top portion of the at least one ramp (arcuate margin 33, straight surface 36 and opposite wall 37). Regarding “for retaining the at least one animal treat in the treat-interaction opening prior to the interaction with the animal” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frampton in view of Bains, JR (US 2426915).
Regarding claim 2, Frampton teaches the invention substantially as claimed but fails to teach wherein the housing is transparent. However, Bains, JR teaches a transparent housing (col. 2, ll. 1-3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Frampton’s housing with a transparent material as taught by Bains, JR to allow the device to be clearly seen. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frampton.
Regarding claim 3, Frampton teaches the invention substantially as claimed but fails to teach wherein the treat-interaction opening is a notch disposed in the first side portion of the housing. It would have been an obvious matter of design choice to make the opening of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frampton in view of Cotton (US 2752727).
Regarding claim 8, Frampton teaches the invention substantially as claimed but fails to teach an access arm disposed within a side portion adjacent the treat-interaction opening. However, Cotton teaches an access arm (guide tube 29) disposed within a side portion (receptacle 23) adjacent the treat-interaction opening (opening for end of runway 13, fig. 1 and 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Frampton’s invention with the receptacle and guide as taught by Cotton to allow the marble to fall into a receptacle.
Allowable Subject Matter
Claim 9 is allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647